DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003-079638.

JP 2003-079638 discloses:
Claim 1, an elongated support member (82); a swivel (84) supported at a distal end of the support member so as to swivel around an axis that intersects a longitudinal axis of the support member; a transmitter (87) arranged along the longitudinal axis of the support member, transmitting a driving force applied at a proximal end thereof, and making the swivel swivel relative to the support member; and a regulator (91) regulating stress generated in the transmitter at each swivel position of the swivel relative to the support member such that the stress does not exceed a prescribed threshold, wherein the regulator includes an urging portion (95) urging the transmitter at a position at a 
Claim 2, wherein when stress generated in the transmitter reaches the prescribed threshold, the regulator permits movement of the transmitter in a direction that results in the stress being reduced (the device is capable of this function).
Claim 3, wherein the prescribed threshold is set to a different value depending on a swivel angle of the swivel with respect to the support member (the device is capable of this function).
Claim 4, wherein the transmitter is configured to transmit the driving force in both directions along the longitudinal axis of the support member (the device is capable of this function).
Claim 11, an elongated support member (82); a swivel (84) supported at a distal end of the support member so as to swivel around an axis that intersects a longitudinal axis of the support member; a transmitter (87) arranged along the longitudinal axis of the support member, transmitting a driving force applied at a proximal end thereof, and making the swivel swivel relative to the support member; a regulator (91) regulating stress generated in the transmitter at each swivel position of the swivel relative to the support member such that the stress does not exceed a prescribed threshold; and an actuator (93) supplying the driving force to the transmitter, wherein the prescribed threshold is set to a different value depending on a swivel angle of the swivel with respect to the support member, and wherein the regulator controls the driving force generated by the actuator in accordance with the swivel angle (the device is capable of these functions).


Allowable Subject Matter

Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658